Case 1:17-cr-00101-LEK Document 622 Filed 10/25/19 Page 1 of 5     PageID #: 5356




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101 LEK
                                       )
          Plaintiff,                   )   GOVERNMENT’S RESPONSE TO THE
                                       )   DEFENDANT’S DEMAND FOR THE
    vs.                                )   GOVERNMENT TO PROVIDE THE
                                       )   DOCUMENTS THAT THEY DELETED
ANTHONY T. WILLIAMS (1),               )   THE CONTENTS FROM [SIC] THE
                                       )   DISCOVERY TO HINDER HIS
          Defendant.                   )   DEFENSE; CERTIFICATE OF
                                       )   SERVICE
                                       )

              GOVERNMENT’S RESPONSE TO THE
        DEFENDANT’S DEMAND FOR THE GOVERNMENT TO
       PROVIDE THE DOCUMENTS THAT THEY DELETED THE
   CONTENTS FROM [SIC] THE DISCOVERY TO HINDER HIS DEFENSE

      The government respectfully submits this brief in response to Defendant

Anthony T. Williams’s “Demand for the Government to Provide the Documents
Case 1:17-cr-00101-LEK Document 622 Filed 10/25/19 Page 2 of 5         PageID #: 5357




that They Deleted The Contents From The Discovery To Hinder His Defense

(Motion). ECF No. 614. Without evidence, the Motion argues that one of the

disks that the government produced in discovery, bates labeled

WILLIAMS_ET_AL_070049 (Disk 070049), is incomplete, and accuses the

government of having “intentionally deleted” eight (8) files from the disk. The

Motion then lists the eight files, and asks this Court to order the government to

produce these purportedly missing eight files. Motion Exh. A at 1, ECF No. 614-2.

      The Motion should be denied. The defendant does not provide any evidence

or make any showing to support his claim that Disk ‘070049 is incomplete.

      Disk 070049 represents all files that were copied and seized from one of the

defendant’s electronic devices pursuant to a search warrant. As part of its

investigation into the defendant’s mortgage fraud conduct in Florida, the Federal

Bureau of Investigation (FBI) took custody of a Western Digital Elements external

hard drive, SN WCC4E83TLT6C (WD Device), that the Broward County Sheriff’s

Office seized from the defendant at the time of his arrest. A search warrant was

obtained to search this device, pursuant to which, the FBI Digital Evidence

Laboratory created a forensic image of the device, and an FBI agent reviewed the

forensic image and bookmarked files that were responsive to the search warrant.

The bookmarked results of this search were then copied from the forensic image

and placed onto a Digital Video Disk (DVD), bearing the FBI identifier code with


                                          2
Case 1:17-cr-00101-LEK Document 622 Filed 10/25/19 Page 3 of 5         PageID #: 5358




the last six (6) digits, “510RS1.” The government copied disk ‘510RS1 in its

entirety and produced it to the defendant in discovery on August 5, 2019 with the

bates label, WILLIAMS_ET_AL_070049. The government produced a second

copy of Disk 070049 to the defendant on September 5, 2019.

      Disk 070049 contains only the files that were seized from the WD Device as

responsive to a search warrant; it does not contain all data that existed on the WD

Device at the time of the search. See, e.g. United States v. Gray, 78 F.Supp.2d

524, 528-29 (E.D.Va. 1999) (describing process of seizure of files in a computer

search through copying, consistent with the Fourth Amendment); id. 529

(“[S]earches of computer files present the same problem as document searches—

the intermingling of relevant and irrelevant materials—but to a heightened degree

because of the massive storage capacity of modern computers.”). Because the

relevant search warrants in this case were issued in 2015, the government no

longer has the legal authority to search the WD Device again for additional

documents. Durham v. United States, 403 F.2d 190, 193 (9th Cir. 1968) (search

warrant affidavit must be based on facts “closely related to the time of the issue of

the warrant . . . to justify a finding of probable cause).

      To the extent that the defendant believes the WD Device itself contains

additional files that were not responsive the FBI’s search warrants, but are relevant




                                            3
Case 1:17-cr-00101-LEK Document 622 Filed 10/25/19 Page 4 of 5         PageID #: 5359




to his defense, the government has made the full forensic image of the WD Device

available to the defendant for his own affirmative investigation on August 5, 2019.

                                  CONCLUSION

       The government respectfully requests that the Motion be denied in its

entirety.

                   DATED: October 25, 2019, at Honolulu, Hawaii.


                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii


                                              By /s/ Gregg Paris Yates
                                                GREGG PARIS YATES
                                                Assistant U.S. Attorney




                                         4
Case 1:17-cr-00101-LEK Document 622 Filed 10/25/19 Page 5 of 5         PageID #: 5360




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: October 25, 2019, at Honolulu, Hawaii.


                                              /s/ Melena Malunao
                                              U.S. Attorney’s Office
                                              District of Hawaii
